The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2022 has been entered. Claims 20, 25-32, 34-38, 42, 45-51 and 53-61 are currently pending. 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 6/15/2022 clarifying the language of several claims while canceling several other claims the 112 rejections made against the claims in the office action of 3/15/2022 have been withdrawn. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-32, 34-51 and 53-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 20, 38 and 57 recite “generating..a three-dimensional model of the heart…the stress and the strain being simulated in two or more of a fiber direction, a cross-fiber direction, and a direction perpendicular to the fiber direction and the cross-fiber direction” which recites that the model simulates in two or more of a fiber direction, a cross-fiber direction, and a direction perpendicular to the fiber direction and the cross-fiber direction, the claims then recite “based at least on the three-dimensional model, a sum of the products of a Cauchy stress and natural strain in each of the fiber direction, the cross-fiber direction and the direction perpendicular to the fiber direction and the cross-fiber direction” which recites utilizing at least the model to determine a sum of the products of a Cauchy stress and natural strain in each of the fiber direction, the cross-fiber direction and the direction perpendicular to the fiber direction and the cross-fiber direction. The generated three-dimensional model does not necessarily require each of a fiber direction, a cross-fiber direction, and a direction perpendicular to the fiber direction and the cross-fiber direction to be simulated, however the determining of the distribution of regional work across the plurality of myocardial regions which can be determined based at least on the three-dimensional model requires summing of the products of a Cauchy stress and natural strain in each of the fiber direction, the cross-fiber direction and the direction perpendicular to the fiber direction and the cross-fiber direction, therefore it unclear how the products of a Cauchy stress and natural strain in each of the fiber direction, the cross-fiber direction and the direction perpendicular to the fiber direction and the cross-fiber direction are summed using at least the three-dimensional model when the model only requires two or more of a fiber direction, a cross-fiber direction, and a direction perpendicular to the fiber direction and the cross-fiber direction. It would appear that the model would need to include each of the fiber direction, the cross-fiber direction and the direction perpendicular to the fiber direction and the cross-fiber direction, clarification is required. Claims 27 and 46 recite “includes a left ventricle, a right ventricle and/or a septum” it is unclear exactly what applicant is attempting to claim does applicant mean the regions can include a left ventricle and a right ventricle and/or a septum or does applicant means the regions include a left ventricle, and/or a right ventricle and/or a septum, i.e. regions include at least one of a left ventricle, a right ventricle and a septum of the heart? clarification is required. Claims 28 and 47 recite “the biomarker comprises a fraction of a mass wall of the left ventricle performing negative work during the cardiac cycle”, however claims 20 and 38 from which claims 28 and 47 indirectly depend recite that the biomarker comprises a faction of a mass of the plurality of myocardial regions performing negative work, clarification is required. Additionally, claims 20 and 38 recite that the biomarker further comprises a coefficient indicative of a variation in a first amount of work being performed by the plurality of myocardial regions and/or a second amount of negative work being performed by the plurality of myocardial regions, it is unclear how the recited biomarker within claims 28 and 47 relate to the biomarker recited within claims 20 and 38, e.g. is it that the biomarker further comprises a fraction of a mass wall of the left ventricle performing negative work during the cardiac cycle or that the fraction of the mass of the plurality of myocardial regions includes a fraction of a mass wall of the left ventricle performing negative work during the cardiac cycle, clarification is required. Claims 29 and 48 recite “the biomarker comprises a fraction of a mass wall of the right ventricle performing negative work during the cardiac cycle”, however claims 20 and 38 from which claims 29 and 48 indirectly depends recite that the biomarker comprises a faction of a mass of the plurality of myocardial regions performing negative work, clarification is required. Additionally, claim 20 and 38 recite that the biomarker further comprises a coefficient indicative of a variation in a first amount of work being performed by the plurality of myocardial regions and/or a second amount of negative work being performed by the plurality of myocardial regions, it is unclear how the recited biomarker within claims 29 and 48 relate to the biomarker recited within claims 20 and 38, e.g. is it that the biomarker further comprises a fraction of a mass wall of the right ventricle performing negative work during the cardiac cycle or that the fraction of the mass of the plurality of myocardial regions includes a fraction of a mass wall of the right ventricle performing negative work during the cardiac cycle, clarification is required. Claims 30 and 49 recite “the biomarker comprises a fraction of a mass wall of the septum performing negative work during the cardiac cycle”, however claims 20 and 38 from which claim 30 and 49 indirectly depends recites that the biomarker comprises a faction of a mass of the plurality of myocardial regions performing negative work, clarification is required. Additionally, claims 20 and 38 recite that the biomarker further comprises a coefficient indicative of a variation in a first amount of work being performed by the plurality of myocardial regions and/or a second amount of negative work being performed by the plurality of myocardial regions, it is unclear how the recited biomarker within claims 30 and 49 relate to the biomarker recited within claims 20 and 38, e.g. is it that the biomarker further comprises a fraction of a mass wall of the septum performing negative work during the cardiac cycle or that the fraction of the mass of the plurality of myocardial regions includes a fraction of a mass wall of the septum performing negative work during the cardiac cycle, clarification is required. Claims 31 and 50 recite “a myocardial negative work density fraction corresponding to a fraction of a respective mass of the left ventricle, the right ventricle, and the septum performing negative work during the cardiac cycle”, claims 20 and 38 from which claims 31 and 50 indirectly depend recite that the biomarker further comprises a coefficient indicative of a variation in a first amount of work being performed by the plurality of myocardial regions and/or a second amount of negative work being performed by the plurality of myocardial regions, it is unclear how the recited biomarker within claims 31 and 50 relate to the biomarker recited within claims 20 and 38, e.g. is it that the biomarker further comprises a myocardial negative work density fraction corresponding to a fraction of a respective mass of the left ventricle, the right ventricle, and the septum performing negative work during the cardiac cycle or that the fraction of the mass of the plurality of myocardial regions includes a myocardial negative work density fraction corresponding to a fraction of a respective mass of the left ventricle, the right ventricle, and the septum performing negative work during the cardiac cycle, clarification is required.  Claims 32 and 51 recite “wherein the distribution of regional work is determined prior to administering the cardiac resynchronization therapy”, however claims 20 and 38 from which claims 32 and 51 depend never recites administering the cardiac resynchronization therapy, clarification is required. Claims 36 and 55 recite “myocardial regions comprise at least a portion of a heart of a subject”, it is unclear what further limitations applicant is attempting to claim within claims 36 and 55 since claims 20 and 38 from which claims 36 and 55 depend recite “measuring clinical data for a heart associated with dyssynchronous heart failure” and “plurality of myocardial regions comprising the heart” which inherently would be from the heart of a subject, clarification is required. Claim 42 recites “the system of claim 39”, however claim 39 has been canceled so it is unclear which claim claim 42 should depend from, clarification is required. It is noted for the purposes of examination claim 42 has been interpreted to depend from claim 38. Claims 58-61 recite “the method of claim 1”, however claim 1 has been canceled so it is unclear which claim claims 58-61 should depend from, clarification is required. It is noted for the purposes of examination claims 58-61 have been interpreted to depend from claim 20. Claim 58 recites “wherein the image of the cardiothoracic anatomy comprises a computed tomography image, a magnetic resonance image, a diffusion tensor magnetic resonance image, or a transthoracic echocardiographic image” it is unclear what the image includes does applicant mean the image includes a computed tomography image, or a magnetic resonance image, or a diffusion tensor magnetic resonance image, or a transthoracic echocardiographic image, i.e. the image includes one of a computed tomography image, a magnetic resonance image, a diffusion tensor magnetic resonance image and a transthoracic echocardiographic image? clarification is required.  Claim 62 recites “at least on electrocardiogram and/or electroanatomic mapping” which is unclear since using the phrases “at least on” and “and/or” make it confusing on what exactly is being included does applicant mean at least on one of electrocardiogram and electroanatomic mapping? clarification is required. Claims 25-32, 34-37, 42, 45-51, 53-56 and 58-61 directly or indirectly depend from claims 20 and 38 and are also rejected to for the reasons stated above regarding claims 20 and 38. 

Response to Arguments
Applicant’s arguments with respect to claims 20,38 and 57 have been considered but are moot since the rejections have been withdrawn in view of the claim amendments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER L GHAND/Examiner, Art Unit 3792